Andrade v Zamora (2015 NY Slip Op 00322)





Andrade v Zamora


2015 NY Slip Op 00322


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2014-01479
 (Index No. 983/12)

[*1]Jonas Andrade, appellant,
v Carlos Zamora, et al., respondents.


Sacco & Fillas, LLP, Astoria, N.Y. (Albert R. Matuza, Jr., of counsel), for appellant.
Richard T. Lau, Jericho, N.Y. (Keith E. Ford of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Strauss, J.), dated November 20, 2013, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendants submitted evidence sufficient to establish, prima facie, that they maintained their premises in a reasonably safe condition and that they did not create or have actual or constructive notice of the alleged hazardous condition that caused the plaintiff's injuries (see Gordon v American Museum of Natural History, 67 NY2d 836). They also established, prima facie, that their conduct in renting the garage of their residence to the plaintiff in violation of their certificate of occupancy was not a proximate cause of the allegedly injury-producing event (see Martinez v Lazaroff, 48 NY2d 819, 820; Horn v Hires, 84 AD3d 1025, 1025-1026; Johnson v Johnson Chem. Co., 183 AD2d 64, 72). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
ENG, P.J., MASTRO, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court